Exhibit 10.2

 

AMENDMENT NO. 2 TO

AGREEMENT AND PLAN OF MERGER

 

THIS AMENDMENT NO. 2 (this “Amendment”) dated as of October 26, 2009, to that
certain AGREEMENT AND PLAN OF MERGER dated as of September 8, 2009 (the
“Original Agreement”), as amended by Amendment No. 1 dated as of October 22,
2009, in each case by and among PROSPECT ACQUISTION CORP., a company
incorporated under the laws of Delaware (“Prospect”), KW MERGER SUB CORP., a
company incorporated under the laws of Delaware and a wholly owned subsidiary of
Prospect (“Merger Sub”) and KENNEDY-WILSON, INC., a company incorporated under
the laws of Delaware (“KW”).

 

RECITALS

 

WHEREAS, the Parties are parties to the Original Agreement, as amended; and

 

WHEREAS, the Parties wish to amend the Original Agreement, as amended, pursuant
to and in accordance with Section 11.2 thereof as further set forth herein.

 

NOW, THEREFORE, in consideration of the mutual promises contained herein and in
the Original Agreement, pursuant to and in accordance with Section 11.2 of the
Original Agreement, the Parties agree to amend the Original Agreement, as
amended, as follows:

 

1.             Definitions.  All capitalized terms used herein without
definition shall have the meanings assigned to such terms in the Original
Agreement.

 

2.             Amendment to Definition of Prospect Warrant Agreement Amendment. 
The definition of Prospect Warrant Agreement Amendment in Annex A of the
Original Agreement shall be deleted in its entirety and replaced with the
following:

 

“Prospect Warrant Agreement Amendment” means an amendment to the Prospect
Warrant Agreement substantially in the form attached as Exhibit E that provides
that, simultaneously with the Closing: (i) each Sponsor Warrant (as defined in
the Prospect Warrant Agreement) will be converted into the Amended Sponsor
Warrant; and (ii) each Public Warrant (as defined in the Prospect Warrant
Agreement) will be converted into either (x) the Cash Consideration or (y) the
Amended Public Warrant, in each case as the holder of Public Warrants shall have
elected or be deemed to have elected; provided that no more than 50% of the
outstanding Public Warrants shall be converted into the right to receive the
Amended Public Warrant (the “Warrant Limit”); and provided further that in the
event that holders of in excess of the Warrant Limit shall have elected to
receive the Amended Public Warrant, the holders of the Public Warrants who elect
to receive the Amended

 

--------------------------------------------------------------------------------


 

Public Warrant and the holders of the Sponsor Warrants will receive the Cash
Consideration for a portion of their Warrants, as further set forth in and in
accordance with Exhibit E hereto.

 

3.             Full Force and Effect.  Except as expressly amended hereby, the
Original Agreement shall continue in full force and effect in accordance with
the provisions thereof.

 

4.             Governing Law.  This Amendment shall be governed by and construed
in accordance with the laws of the State of New York regardless of the laws that
might otherwise govern under applicable principles of conflicts of laws thereof.

 

5.             Counterparts; Facsimile Execution.  This Amendment may be
executed in one or more counterparts, all of which shall be considered one and
the same agreement and shall become effective when one or more counterparts have
been signed by each of the Parties and delivered to the other Parties. 
Facsimile or electronic execution and delivery of this Amendment is legal, valid
and binding for all purposes.

 

6.             Headings.  All section titles and captions contained in this
Amendment are for convenience only and shall not be deemed a part of this
Amendment.

 

7.             Severability.  If any term or other provision of this Amendment
is invalid, illegal or incapable of being enforced by any rule or Law, or public
policy, all other conditions and provisions of this Amendment shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby are not affected in any manner materially
adverse to any Party.  Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the Parties shall negotiate
in good faith to modify this Amendment so as to effect the original intent of
the Parties as closely as possible in an acceptable manner to the end that
transactions contemplated by this Amendment are fulfilled to the extent
possible.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have caused this Amendment to be duly
executed by their respective authorized signatories as of the date first
indicated above.

 

 

 

PROSPECT ACQUISITION CORP.

 

By:

/s/ David A. Minella

 

Name: David A. Minella

 

Title: Chairman & CEO

 

Address: 9130 Galleria Court, Suite 318

 

Naples, FL 34109

 

 

 

 

 

With a copy to:

 

 

 

 

 

Bingham McCutchen LLP

 

399 Park Avenue

 

New York, NY 10022

 

Attention: Floyd I. Wittlin, Esq.

 

 

 

 

 

KW MERGER SUB CORP.

 

By:

/s/ David A. Minella

 

Name: David A. Minella

 

Title: President and Secretary

 

Address: c/o Prospect Acquisition Corp.

 

9130 Galleria Court, Suite 318

 

Naples, FL 34109

 

 

 

 

 

KENNEDY-WILSON, INC.

 

 

 

 

 

By:

/s/ William J. McMorrow

 

Name: William J. McMorrow

 

Title: Chief Executive Officer

 

Address: 9601 Wilshire Blvd.

 

Beverly Hills, CA 90210

 

--------------------------------------------------------------------------------